DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kovach US 2008/0200249 in view of Liu et al. US 2018/0124317.

	Re claim 1, Kovach discloses a method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (information/clues pertaining to a location of a mobiglyph is sent from operator 312 to group of users 302) (figure 15; paragraphs 79-83, 88); evaluating an image transmitted from the user terminal in response to the mission (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88); and additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).  However, although the Kovach reference discloses all of the above limitations it fails to specifically disclose that the user terminal has a function to restrict some functions of the user terminal and wherein the restricted functions of the user terminal include autofocus or autoexposure.
However, Liu discloses that it is well known in the art for an image capture device to include the ability to disable/restrict an autofocus operation when transitioning to a static scene mode (paragraphs 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of disabling/restricting an autofocus operation when transitioning to a static scene mode as disclosed by the Liu reference in method and system disclosed by the Kovach reference.  Doing so would provide a means for reducing power consumption while operating in a static scene mode (Liu: paragraph 32).

	Re claims 7-8, Kovach further discloses that that mission is to capture an image regarding a subject having a designated color or regarding a subject in a form of a designated pictogram (an image of a mobiglyph 304 is captured wherein the mobiglyph is a commercial image that may embody designated colors, symbols 36, etc. and the mobiglyph represents a pictogram as it is a graphic symbol that conveys a meaning) (figures 2A, 15; paragraphs 79-88).

	Re claim 9, Kovach further discloses evaluating an image transmitted from the user terminal (302) in response to the mission on another user terminal (operator 312) wirelessly communicating with the user terminal (302); and controlling the additional distribution of the new mission by a server (310) apparatus having acquired the evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).

	Re claim 10, Kovach discloses a system (300) that performs a method of providing contents, the method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (information/clues pertaining to a location of a mobiglyph is sent from operator 312 to group of users 302) (figure 15; paragraphs 79-83, 88); evaluating an image transmitted from the user terminal in response to the mission (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88); and providing contents to the user terminal based on the evaluation, the system comprising a memory that stores missions in advance; and a communication interface (servers and network 308, 310) that additionally distributes a new mission to the user terminal (302) in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).  However, although the Kovach reference discloses all of the above limitations it fails to specifically disclose that the user terminal has a function to restrict some functions of the user terminal and wherein the restricted functions of the user terminal include autofocus or autoexposure.
However, Liu discloses that it is well known in the art for an image capture device to include the ability to disable/restrict an autofocus operation when transitioning to a static scene mode (paragraphs 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of disabling/restricting an autofocus operation when transitioning to a static scene mode as disclosed by the Liu reference in method and system disclosed by the Kovach reference.  Doing so would provide a means for reducing power consumption while operating in a static scene mode (Liu: paragraph 32).

Claims 1,4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US 2019/0199908 in view of Kovach US 2008/0200249 and further in view of Liu et al. US 2018/0124317.

Re claim 1, Matsumoto discloses a method and system comprising: providing a mission regarding image capturing to a user terminal having an image capture function (operation/control device 14 can control digital imaging devices 12 by analyzing/evaluating captured images) (figures 1-3; paragraphs 42-68); and evaluating an image transmitted from the user terminal in response to the mission (inappropriate images are deleted or cameras 12 are turned off based on the evaluation of images) (figures 1-3; paragraphs 42-68).  However, although the Matsumoto reference discloses all of the above limitations it fails to specifically disclose additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation.
However, Kovach discloses that it is well known in the art to additionally provide a new mission regarding image capturing to a user terminal in a case where a level of achievement of a mission is determined to satisfy a criterion based on an evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of evaluating a level of achievement regarding a captured image and providing a new image capturing mission based on the image evaluation as disclosed by the Kovach reference in method and system disclosed by the Matsumoto reference.  Doing so would provide a means for evaluating an object in a captured image to verify that a task has been completed and issuing a new task/mission based on the completion of an instructed task.  However, although the combination of the Matsumoto and Kovach references discloses all of the above limitations it fails to specifically disclose that the user terminal has a function to restrict some functions of the user terminal and wherein the restricted functions of the user terminal include autofocus or autoexposure.
However, Liu discloses that it is well known in the art for an image capture device to include the ability to disable/restrict an autofocus operation when transitioning to a static scene mode (paragraphs 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of disabling/restricting an autofocus operation when transitioning to a static scene mode as disclosed by the Liu reference in method and system disclosed by the Matsumoto and Kovach references.  Doing so would provide a means for reducing power consumption while operating in a static scene mode (Liu: paragraph 32).

Re claim 4, Matsumoto further discloses that the user terminal has a function to restrict some functions of the user terminal, and wherein in a case where a mission is to be additionally distributed, information to release a restricted function of the user terminal is distributed together (when an image is evaluated and determined to be appropriate (normal face expression) the image is allowed to be saved and image capture restrictions are not enabled) (paragraphs 58-68).

Re claim 6, Matsumoto further discloses acquiring information regarding a user’s position from the user terminal; and controlling the distribution of the mission based on the information regarding the user’s position (images are analyzed and position information/imaging location is used to allow operation control device 14 to control digital imaging devices 12 according to the position information) (paragraphs 53-54).

Re claim 10, Matsumoto discloses a system (10) that performs a method of providing contents, the method comprising: providing a mission regarding image capturing to a user terminal having an image capture function (operation/control device 14 can control digital imaging devices 12 by analyzing/evaluating captured images) (figures 1-3; paragraphs 42-68); evaluating an image transmitted from the user terminal in response to the mission and providing contents to the user terminal based on the evaluation (inappropriate images are deleted or cameras 12 are turned off based on the evaluation of images) (figures 1-3; paragraphs 42-68), the system (10) comprising a memory that stores missions in advance and a communication interface (system 10 includes digital imaging devices 12 and control devices 14 which include wireless communication functions and processors including memories (figures 1-3; paragraphs 42-68).  However, although the Matsumoto reference discloses all of the above limitations it fails to specifically disclose additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation.
However, Kovach discloses that it is well known in the art to additionally provide a new mission regarding image capturing to a user terminal in a case where a level of achievement of a mission is determined to satisfy a criterion based on an evaluation (image of mobiglyph is captured by user 306 and forwarded to operator 312 for evaluation and if mobiglyph is verified information or clues pertaining to the location of the next mobiglyph are sent from operator 312 to user 302) (figure 15; paragraphs 79-83, 88).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of evaluating a level of achievement regarding a captured image and providing a new image capturing mission based on the image evaluation as disclosed by the Kovach reference in method and system disclosed by the Matsumoto reference.  Doing so would provide a means for evaluating an object in a captured image to verify that a task has been completed and issuing a new task/mission based on the completion of an instructed task.  However, although the combination of the Matsumoto and Kovach references discloses all of the above limitations it fails to specifically disclose that the user terminal has a function to restrict some functions of the user terminal and wherein the restricted functions of the user terminal include autofocus or autoexposure.
However, Liu discloses that it is well known in the art for an image capture device to include the ability to disable/restrict an autofocus operation when transitioning to a static scene mode (paragraphs 32-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of disabling/restricting an autofocus operation when transitioning to a static scene mode as disclosed by the Liu reference in method and system disclosed by the Matsumoto and Kovach references.  Doing so would provide a means for reducing power consumption while operating in a static scene mode (Liu: paragraph 32).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto US 2019/0199908 in view of Kovach US 2008/0200249 in view of Liu et al. US 2018/0124317 and further in view of Prabhu et al. US 2007/0132860.

Re claims 2-3, the combination of the Matsumoto, Kovach and Liu references discloses all of the limitations of claim 1 above.  In addition, Matsumoto further discloses information regarding a user’s age and controlling distribution of a mission based on the user’s age (in the case of a school event, students (younger age) use imaging devices (12) and teachers (older age) use control devices (14) and settings are set so that images are reviewed and images determined to be inappropriate are either deleted or cause the imaging devices (12) to be deactivated.  However, although the combination discloses all of the above limitations it fails to specifically disclose acquiring information regarding a user’s age from the user terminal; and controlling distribution of the mission based on the acquired information regarding the user’s age, wherein a level of difficulty of the mission increases as the user’s age is higher.
However, Prabhu discloses that it is well known in the to customize a digital camera wherein the graphical user interface of a digital camera may be customized according to an age of the user (eg. Child GUI vs. adult GUI) (paragraph 51) and wherein the camera settings are customized according to the user experience level of the camera user (experience level is age-based to a certain level, eg. A young child has a lower experience level than an adult) (figure 6; paragraphs 57-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the teaching of controlling a distribution of feedback/information to a user of an imaging device based on the user’s age wherein a level of difficulty increases as a user’s age is higher as disclosed by the Prabhu reference in method and system disclosed by the combination of the Matsumoto, Kovach and Liu references.  Doing so would provide a means for sending tasks/missions to a camera user wherein the tasks/missions vary with the age of the camera user.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 5, the prior art does not disclose a method having the specific limitations disclosed in claim 5, wherein the method comprises: providing a mission regarding image capturing to a user terminal having an image capture function; evaluating an image transmitted from the user terminal in response to the mission; and additionally providing a new mission regarding image capturing to the user terminal in a case where a level of achievement of the mission is determined to satisfy a criterion based on the evaluation, wherein the user terminal has a function to restrict some functions of the user terminal, and wherein the restricted functions of the user terminal include AF (Auto Focus) or AE (Automatic Exposure), further comprising: registering an image captured in response to the mission on a predetermined website; and providing contents regarding a product in a case where a level of achievement of the mission is determined to satisfy a criterion based on an evaluation received on the website, instead of additionally providing a new mission, wherein the mission is related to image capturing of a product provided by a corporation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699